Citation Nr: 9910351	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-28 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
procedure, internal derangement, right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to January 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for a postoperative procedure, internal 
derangement, right knee.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected right knee disorder is 
primarily manifested by moderate knee disability, with full 
range of motion and pain demonstrated upon squatting, and 
necessitating the use of a knee brace.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.71a  Diagnostic Codes 
5257, 5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski,  2 Vet. App. 629 (1992).  He has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), is satisfied.

Service connection for a right knee disability was granted by 
a rating decision dated in May 1967.  A 10 percent evaluation 
was assigned, under Diagnostic Code (DC) 5257.  This rating 
was based on service medical records that revealed the 
veteran to have injured his right knee in a boat accident in 
August 1966 and to have undergone surgical excision of a torn 
right medial meniscus in October 1966, with a final diagnosis 
of internal derangement, right knee.  The RO also considered 
the findings of a March 1967 VA examination, which diagnosed 
internal derangement right knee, post operative, and noted 
tenderness over the operative area and clicking on extension 
and flexion.

In March 1972, the RO increased the evaluation to 20 percent 
disabling, based on evidence that included an April 1968 
discharge report showing treatment for complaints of pain and 
instability of the right knee and the report from a February 
1972 VA examination that gave a history of another right knee 
operation in January 1972.  The diagnosis noted was recent 
operative procedure for internal derangement of the right 
knee with marked residual swelling and marked atrophy of the 
quadriceps of the right leg.  

VA treatment notes revealed that he was seen throughout the 
1970's for ongoing complaints referable to his right knee.  
In August 1978 he was regarded as having a chronic post 
operative knee problem that would likely worsen and it was 
felt he should not be in an occupation requiring walking.  A 
positive drawer sign and medial instability was noted in 
September 1978.  A private examination of July 1979 noted no 
instability or effusion, but did find tenderness of the 
patellar facet.  The diagnosis rendered in July 1979 was 
chondromalacia of the patella, right, associated with 
osteophytosis of the medial femoral condyle.  

VA treatment notes revealed continued problems with the right 
knee throughout the 1980's.  In February 1982, the veteran 
displayed full range of motion, but with popping and cracking 
and apparent instability.  In October 1984, he had complaints 
of pain upon squatting and was assessed with early 
degenerative disease of the right knee.  

In January 1991, the RO issued a rating that reduced the 
evaluation of the veteran's right knee disorder to 10 percent 
disabling.  The veteran appealed the decision and the Board 
restored a 20 percent evaluation in an October 1992 decision.  
Among the evidence considered throughout these proceedings 
was the report from an August 1990 VA examination, which 
found no impairments of function and diagnosed status post 
operative medial and lateral meniscectomy with degenerative 
joint disease of the right knee and X ray findings of mild 
osteoarthritis.  VA treatment notes from 1991 revealed 
ongoing treatment for knee problems.  In October 1991 he was 
noted to have a puffy lump on the patella and a smaller one 
on the right knee.  Magnetic resonance imaging (MRI) findings 
revealed a fluid filled cyst and the fluid was aspirated.  In 
April 1992 he again had fluid aspirated from the knee.  In 
November 1992 he was diagnosed with prepatellar cyst and 
Bakers cyst of the right knee.  

More VA recent treatment notes from 1995 through 1996 
continued to reveal right knee problems.  In July through 
August 1995, the veteran continued to complain of knee pain, 
and findings of tenderness and crepitus were noted 
repeatedly.  In March 1996, he was fitted with a permanent 
knee brace for support of a weak right medial compartment 
that was tender and painful.  In August 1996 he continued to 
have right knee pain. X-ray findings of August 1996 revealed 
an impression of probable moderate degenerative change, right 
knee.  In November 1996 he was noted to have a full range of 
motion of the right knee, but was tender medially.  The 
assessment was degenerative joint disease, right knee.

The report from the most recent VA examination of November 
1996 revealed the veteran to use a brace, mechanical, with 
pads over the medial and lateral aspects of the right knee 
and circles above and below the knee.  This brace was said to 
not work well when driving a motor vehicle at work.  He also 
had another pull-on brace to use instead of this one.  
Complaints of aching pain in the knee all the time were 
noted, and he was said to take Feldene.  A history of the 
veteran having been advised to consider possible joint 
replacement, steroids or even knee replacement was given.  
Upon examination, he displayed a full range of motion, as far 
as could be determined.  Flexion was 135-140 degrees, 
extension to 180 degrees.  He was able to squat, but there 
was pain on squatting and he could stand on his toes.  There 
was no joint swelling and no surgical scar tenderness.  The 
circulation was found to be good, and the examiner opined 
that the veteran did not have an increasing problem in his 
knee.  The diagnosis rendered was degenerative arthritis of 
the right knee.  The examiner further noted that the veteran 
had continued to work with no increase in symptoms or signs; 
old trauma to right knee and no increase in disability. 

A June 1997 VA treatment note indicated that the veteran was 
seen for knee pain and for adjustment of his medial 
compartment knee brace, that was said to help his pain.  

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Because the veteran is 
seeking an increased disability rating, the more recent 
medical evidence is of greatest probative value, although the 
veteran's disability must also be viewed in light of its 
medical history as a whole.  See 38 C.F.R. § 4.1 (1998).

The veteran's right knee disorder is currently evaluated as 
20 percent disabling by the RO, which increased the 
evaluation thereto in a November 1992 rating decision, which 
implemented the Board's October 1992 decision restoring a 20 
percent evaluation.  The RO has evaluated the veteran's left 
knee disorder under DC 5257.  The Board will also consider 
DCs 5260 and 5261.

Where there is recurrent subluxation, lateral instability or 
other impairment of a knee, a 30 percent evaluation may be 
assigned where the disability is severe.  38 C.F.R. Part 4, 
DC 5257 (1998).  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1998). 

An evaluation above 20 percent for limitation of flexion of a 
knee is assigned as follows:  flexion limited 15 degrees is 
30 percent, the maximum allowed.  38 C.F.R. Part 4, DC 5260 
(1998).  Evaluations for limitation of extension of the knee 
are assigned as follows: extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; 
and extension limited to 45 degrees is 50 percent.  38 C.F.R. 
Part 4, DC 5261 (1998).  

The factors in 38 C.F.R. §§ 4.40 and 4.45, pertaining to 
functional impairment, will also be considered, in accordance 
with the decision reached in Deluca v. Brown, 8 Vet.App. 202 
(1995).

The most recent medical evidence is the report from the VA 
examination of November 1996.  This report essentially 
revealed normal findings for the right knee in regards to 
function and lack of objective symptoms, with the exception 
of pain noted upon squatting.  The opinion forwarded was that 
there was no increase in disability shown.  The findings of 
this VA examination demonstrate that a higher evaluation than 
the 20 percent currently assigned under DC 5257, is not 
warranted, as the knee impairment is not shown to be severe.  
Nor is a higher evaluation under the remaining applicable 
diagnostic codes warranted in this situation, due to the lack 
of more severe symptomatology.  The range of motion is noted 
to be full, although there was some limitation due to pain 
upon squatting.  However this limitation is already 
contemplated in a 20 percent evaluation, which is assigned 
for a moderate knee impairment in DC 5257.

The Board notes that, because the veteran's service-connected 
right knee disorder involves degenerative changes, as noted 
in the medical evidence, the issue of a separate rating must 
be addressed.  The Rating Schedule allows for a separate 
rating based on arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010 
(1998).  However, to warrant a separate rating for residuals 
of the same service-connected disability, it is required that 
"none of the symptomatology for any [of the residuals] is 
duplicative of or overlapping with the symptomatology of the 
other[s]." Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
VA's General Counsel has issued a precedential opinion, which 
is binding on both the RO and the Board, pertaining to the 
availability of a separate rating for arthritis. In it, the 
General Counsel stated that, although a veteran can be rated 
separately for arthritis, "a separate rating must be based 
upon additional disability." VAOGCPREC 23-97 (July 1, 1997).  
Here, the veteran is found to have no limitation of motion 
due to pain in the right knee, other than on squatting.  
Because no separate and distinct disability caused by 
degenerative changes is indicated by the medical evidence, a 
separate rating for arthritis is not available in this case.

Regarding the veteran's surgical scarring, the Board notes 
that as of November 1996, it was noted to have no tenderness.  
There is no objective evidence of a tender and painful scar, 
thus, a separate compensable evaluation is not warranted 
under 38 C.F.R. § 4.118, DC 7804.

Upon review of the evidence, the Board finds that the results 
of the November 1996 VA examination, clearly reveal findings 
of no more than moderate disability that does not warrant 
greater than the 20 percent evaluation currently assigned for 
the right knee disorder.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

An increased rating greater than 20 percent for a right knee 
disorder is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

